ARNOLD, Judge.
Defendant contends that the evidence does not support the trial court’s findings of fact and that the findings of fact do not support the conclusions of law. In contempt proceedings findings of fact are conclusive on appeal if supported by any competent evidence and are not reviewable except to determine whether they support the judgment. Roses Stores v. Tarrytown Center, 270 N.C. 201, 154 S.E. 2d 320 (1967) ; Mauney v. *82Mauney, 268 N.C. 254, 150 S.E. 2d 391 (1966). There is plenary evidence in the record that defendant had knowledge of the court order of 21 September 1971 and from September 1971 to August 1973 he had the means to comply. The conclusion of willfulness is fully supported. See Little v. Little, 203 N.C. 694, 166 S.E. 809 (1932).
Defendant urges this Court to hold that he was entitled to trial by jury. Having been punished for acts already accomplished, which he cannot presently rectify, defendant was punished for criminal contempt. See Dyer v. Dyer, 213 N.C. 634, 197 S.E. 157 (1938). The maximum punishment authorized for criminal contempt is a fine of $250 or 30 days’ imprisonment or both. G.S. 5-4. Our North Carolina Supreme Court has held that in such a case contempt is a petty offense for which there is no constitutional right to jury trial. Blue Jeans v. Clothing Workers, 275 N.C. 503, 169 S.E. 2d 867 (1969), citing Bloom v. Illinois, 391 U.S. 194 (1968) ; Duncan v. Louisiana, 391 U.S. 145 (1968) ; and Cheff v. Schnackenberg, 384 U.S. 373 (1966). We are bound by these decisions.
For willful disobedience of a court order, defendant was properly adjudged in contempt.
Affirmed.
Judges Vaughn and Martin concur.